Citation Nr: 0705084	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-35 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  The veteran testified 
before the Board in August 2005.  In June 2006, the Board 
requested an independent medical opinion from a specialist.  


FINDINGS OF FACT

The veteran's current cervical spine disorder (neck pain with 
eventual diagnosis of degenerative disc disease of the 
cervical spine) was manifested years after separation from 
service.  The current cervical spine disorder did not start 
during the veteran's active service, and it is not related to 
any in-service injury or to a service-connected lumbar spine 
disability (either as part and parcel of the original in-
service low back injury or as secondary to the lumbar spine 
disability).  


CONCLUSION OF LAW

A cervical spine disability (degenerative disc disease of the 
cervical spine) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. 
Reg. 52,744 (Sep. 7, 2006) (amending 38 C.F.R. § 3.310, 
effective October 7, 2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2004; a rating decision 
in March 2004; a statement of the case in July 2004; and a 
supplemental statement of the case in January 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Indeed, the January 2004 letter preceded the RO's 
initial adjudication in March 2004.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication (the March 2004 rating decision) or 
even the final adjudication (the January 2005 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the January 2005 
supplemental statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran several times and 
has obtained an independent medical opinion.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks service connection for a cervical spine 
condition.  She contends that she first developed symptoms 
during her active service, but she also contends that her 
current cervical spine condition is related to a service-
connected lumbar spine disability.  As her representative has 
stated, she contends that the cervical spine condition is 
"part and parcel" of the original service-connected lower 
back disability.  She states that the in-service fall that 
injured her low back was so severe that it necessarily 
affected other parts of her body, such as her cervical spine.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease is manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 
38 C.F.R. § 3.310, effective October 7, 2006).  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

The veteran testified at her August 2005 Board hearing that 
she has had pain in her upper arms and neck on and off since 
service.  She stated that doctors had always focused on her 
lower back symptoms, even though she had brought these other 
symptoms to their attention.  She also testified that she had 
been treated for a cervical spine condition since about 1991.  

Service connection is already in effect for a lumbar spine 
disability (spondylolisthesis, L5-S1, post-operative with 
sacroiliac involvement).  A July 2003 VA MRI revealed 
moderate (approximately 50 percent) spondylolisthesis of the 
L5 vertebral body anterior to S1.  The condition has also 
been described on MRI as Grade II spondylolisthesis with 
apparent prior surgical fusion at L5-S1, with modest central 
canal narrowing and moderately severe narrowing of lateral 
neural foramina.  

The veteran's service medical records (as well as her 
testimony) reflect that she developed low back pain in July 
1976 while on active duty, with a diagnosis of grade II 
spondylolisthesis and multiple hospitalizations, as well the 
need for body casting.  In August 1979, she underwent lumbar 
spine fusion from L4 to S1.  However, there is no reference 
during service to any cervical spine symptoms or diagnoses, 
either in connection with or separate from the in-service 
lumbar spine problems.

Moreover, there is no mention of any cervical spine arthritis 
in the year after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.

For many years after service, the veteran did not seek 
treatment for any cervical spine problems, even though she 
was being treated for lumbar spine problems and other 
conditions.  Indeed, the veteran did not mention any cervical 
spine problems on various VA examinations (such as in 
November 1977, November 1980, December 1982, and September 
1983) or in various non-VA treatment records from the 1980s.  
Even a March 2001 evaluation by an orthopedic surgeon at Wake 
Forest University Baptist Medical Center did not mention any 
cervical spine problems, despite discussion of the effect of 
he lumbar spine disability on the veteran's knees.  At best, 
in October 1996, the veteran complained of a two-month 
history of a globus sensation originating in her lower 
anterior neck, associated with swelling of the larynx and 
subglottis.  However, there was no reference to any 
orthopedic involvement of the cervical spine at that time.

A July 2003 VA MRI revealed small left paracentral disc 
herniation at C5-6.  According to an April 2005 non-VA 
evaluation, the current diagnosis is cervical and lumbar 
chronic strain status post L4 to S1 posterior spinal fusion 
with spondylolisthesis.  

The veteran has provided several letters in support of her 
claim.  According to a November 2003 progress note from the 
veteran's VA primary care doctor (V. E. F., M.D.), the 
veteran's cervical spine pathology (degenerative disc 
disease) was "most likely present when [the veteran] began 
experiencing [low back pain] and [is] definitely aggravated 
by [lumbosacral] spine pathology."  Also, a non-VA 
chiropractor (F. J. S., D.C.) wrote in August 2005 that the 
veteran's "neck problems are a result of a chronic low back 
injury she received while serving in the military."

However, there is substantial contrary evidence.  For 
instance, on a February 2004 VA spine examination, the 
examining VA doctor commented that the veteran's degenerative 
disc disease and degenerative joint disease of the cervical 
spine with residuals was not "caused" by degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  

In addition, on a November 2004 VA examination, the veteran 
reported that her neck pain had started in the 1980s.  She 
also stated that her neck pain had been relieved for 10 years 
(1992 to 2002) after a bishop had offered a "laying on of 
the hands."  The examining VA doctor opined that the 
cervical spine condition (degenerative disc disease of the 
cervical spine) was not secondary to the service-connected 
low back condition.  The examiner noted that there had been 
no injury to or complaints involving the cervical spine in 
service and that she had not mentioned any cervical spine 
problems over the years during several VA examinations.  The 
doctor also rejected another VA doctor's supportive opinion 
on the ground that the other doctor had erroneously stated 
that the veteran had developed a neck condition at about the 
same time as her back condition.  Finally, the examining 
doctor also commented that "increased manifestations" 
secondary to a service-connected disability (as opposed to 
"base line manifestations") were not found.  

Ultimately, however, the Board finds a recent independent 
medical opinion to be the most probative.  In a November 2006 
opinion, a non-VA orthopedic surgeon concluded (1) that the 
veteran's current cervical spine condition did not have its 
onset during her active service; (2) that a service-connected 
lumbar spine disability (spondylolisthesis, L5-S1, post-
operative with sacroiliac involvement) caused the current 
cervical spine condition; or (3) that the lumbar spine 
disability aggravated the cervical spine condition.  The 
specialist indicated that there was no "pathophysiological 
basis" to support a relationship between the service-
connected lumbar spine disability and the current cervical 
spine condition either by causation or by aggravation.  The 
specialist also discussed the other medical opinions in the 
record, and he stated that the ones supporting the claim 
either set forth no rationale or did not define or explain 
the relationship between the lumbar spine disability and the 
cervical spine condition.  The specialist also considered 
this case to be a "very straightforward" one and that the 
cervical spine condition was "totally unrelated" to the 
veteran's service-connected lumbar spine disability.

Moreover, according to a May 2005 non-VA physical therapy 
initial evaluation, the veteran reported that her cervical 
spine condition had been occurring on and off since the 
1980s, that is, several years after separation from service.  
Indeed, she reported having had an increase in those symptoms 
since a January 2002 car accident.

The Board finds that the favorable evidence is substantially 
outweighed by the more detailed unfavorable evidence.  The 
favorable evidence (opinions from the veteran's treating VA 
primary care doctor and her non-VA chiropractor) are very 
conclusory and set forth no rationale for their conclusions.  
By contrast, the November 2004 VA examination and the 
November 2006 independent medical opinion discuss all of the 
relevant evidence in detail and even discuss errors in the 
favorable evidence.  The unfavorable medical opinions also 
correlate to the medical treatment records in the claims 
folder dating back to the veteran's active service.  Thus, 
service connection is not warranted either on a direct basis 
(that is, as part of any in-service incident or injury) or on 
a secondary basis (that is, as due to a service-connected 
lumbar spine disability).

The Board is mindful of the veteran's argument that the Board 
should give more weight to the November 2003 opinion of her 
treating VA primary care doctor.  But there is no "treating 
physician" rule in the VA claims system.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  The Board is also 
mindful of the veteran's testimony that she repeatedly 
notified treating doctors of cervical spine problems and that 
they failed to act on or to note her complaints.  However, 
the Board has reviewed evidence dating back to the veteran's 
service, and there was never any suggestion of any cervical 
spine problems or involvement until the last few years, even 
though doctors documented other conditions, including 
conditions arising from the veteran's lumbar spine 
disability.  Finally, the Board respectfully notes that the 
veteran herself is not deemed competent to provide medical 
opinions involving knowledge of medical issues, such as 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

In sum, the weight of the evidence demonstrates that the 
veteran's current cervical spine condition was first 
manifested many years after service and is not related to her 
service, to any incident therein, or to any service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board denies the claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


